Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered July 10, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having received the sentence which was bargained for as part of the plea agreement, and which was the minimum sentence authorized by law, the defendant has no basis to argue that the matter should be remitted for consideration of a more lenient sentence (see, People v Rudd, 225 AD2d 710; People v Kazepis, 101 AD2d 816). The defendant has failed to demonstrate that counsel did not provide meaningful representation (see, People v Baldi, 54 NY2d 137), especially in view of the favorable plea bargain he negotiated (see, People v Ladelokun, 192 AD2d 723; People v Miller, 176 AD2d 138).
To the extent that the defendant seeks a waiver of the mandatory surcharge, his application is premature as he is still incarcerated (see, People v Fields, 193 AD2d 814; People v Angelista, 176 AD2d 238).
The defendant’s remaining contention is without merit. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.